George Howard, Jr., Judge, dissenting. The evidence in this record dictates an order of this Court reversing the action of the trial court in granting an absolute divorce and dismissing the action for want of equity. I, therefore, cannot join in the action of the majority and accordingly, I dissent. The appellee, Tait Ford, Jr., alleged the following as grounds for an absolute divorce, from his wife, the appellant, who were married on March 18, I960 and lived together as husband and wife until sometime in August, 1974: “4. Plaintiff alleges that for the past several years the Defendant has treated him with studied neglect, contempt and ridicule, all of which were systematically pursued and continued over a long period of time so as to render the condition of the plaintiff with defendant intolerable.”1  The appellee-husband in seeking to establish his grounds for an absolute divorce testified on direct examination: “Q. During the time that you lived together, did your wife keep house? A. She was a good housekeeper. Q. Did she cook meals for you? A. A few. Q. Did she wash your clothes? A. Yes, she would keep them real clean, but I didn’t get to change very regular. Q. Why not? A. She always wanted me to wear them just one more day. Q. Did she prepare the evening meal for you and your son when you were working? A. Sometime Q. Well, how frequently? A. Maybe half the time. Q. And where did you normally take your meal? A. I would eat at the store at O’Kean. Q. What would you eat at the store? A. A sandwich. Q. Did it finally get to the point that your wife simply refused to live in the house? A. Yes. Q. And that continued for a long period of time? A. Yes. BY THE COURT: “. . . [T]he Court understands opening statements from counsel, the grounds of divorce and custody of the children is not in dispute. The defendant intends that grounds only be treated as an uncontested case and that at this time the defendant is not asking custody of the children. That according to the pleadings and the statement of counsel . . . the defendant has been under the care of psychiatrists and psychologists from 1974 to date and no point is seen in going more deeply than is necessary into grounds or child custody. If the court understands that correctly, I am going to ask you to terminate the testimony on those parts. . . .” However, on cross-examination, Mr. Ford gave the following testimony: “Q. Sonny, your wife has been in the mental institution on and off since 1974, isn;t that correct? A. Yes. Q. And prior to the time that she first went into the mental institution in 1974 she was pregnant with Brandy, your youngest daughter. A. Yes. Q. And at that time she exhibited symptoms of lack of energy and lying on the couch and crying and not wanting to do things and become involved, is that correct? A. Yes. Q. And that has existed for a period of a year or so prior to 1974. A. Yes. Q. And she was actually hospitalized in George Jackson Mental Health Center in 1974 prior to the birth of Brandy. A. Yes. Q. And she was in and out of these mental institutions for periods of time from 1974 until 1977. Is that correct? A. Yes. Q. And under constant psychiatric care and treatment. A. Yes. Q. In 1977 she came back to the O’Kean, Delaplaine and Corning area, didn’t she? A. No, she came to the Corning area. Q. All right. She came to the Corning area. Where did she come to? A. Her father and mother’s house. Q. Did you visit her there? A. Yes. Q. I see. And isn’t it true that during the course of your visits there in 1977 that you and she resumed your marital relationship? A. Yes. Q. Isn’t it also true that as late as the night before the summons was served in this case, that you and she engaged in sexual relations? A. Yes. Q. So the entire period of time of which you complain of her inability to see to your needs and assist you were periods of time during which she was under going psychiatric care and treatment or was being hospitalized intermittently for psychiatric treatment. A. Yes. Q. And that treatment was for depression, wasn’t it? A. Yes.” (Emphasis added) On direct examination, the appellant stated: “Q. All right. Why have you instructed me not to contest the issues relative to the divorce? A. Because for a year I have begged and pleaded with Sonny for us to get back together and I could not give up hope. Sometimes he would make me think, maybe we would and then other times he would say he wanted no part of it, and you know I did everything in my power that I could to get our family back together. I wanted that more than anything. But I know that he is unhappy you know and he has been through a lot of hell I know and he’s young and he deserves a decent life and I am sure he doesn’t want any part of me and if he don’t want me, I don’t need him. A. All right.” On cross-examination, the appellant testified: “Q. Now Mrs. Ford, when your husband works late at night, would you prepare him a hot supper? A. Yes, when he came in, but I never knew what time it was going to be. Six, seven, eight, nine, ten, eleven. Q. Now isn’t the true of the matter that he and Barry would work in the fields until too dark to see and they would come home and supper would either be a bologna sandwich or a bowl of chili, sometimes both, but — A. Maybe after I got sick but not before then. And I would beg him to eat breakfast. I loved, I used to beg him. He would say, no, I want to go to Omer’s Store, and he would not eat and he would not come home for dinner, and he would say, I don’t know where I am going to be. Fm not coming home. And every babysitter has told me the same thing that he’s never home but for one meal and sometimes he doesn’t come for that meal. And I have offered to cook it and he said, no, he wants to go to Omer’s.” While counsel for the parties and the court were laboring under the view that the husband was pursuing an uncontested divorce, the fact of the matter clearly evidences: 1. That evidence offered by counsel and received into evidence clearly shows that the husband is not entitled to a divorce; and, 2. By the husband’s own admission, his conduct of resuming voluntarily marital relations with the appellant amounts to a condonation, thus, wiping out any purported grounds for an absolute divorce. 3. The trial court was duty bound, given the circumstances in this case, to articulate the State’s interest in preserving the stability of family life and opposing the granting of a divorce unless a litigant establishes his grounds according to the statutory requirements, by dismissing the appellee’s divorce action for want of equity on its motion.2  In 24 Am. Jur. 2d, Divorce and Separation, § 49, page 491, it is provided: “The court, as the representative of the state and in the protection of the state’s interest in opposing the granting of divorces unless the case made is one which comes within the rules prescribed by statute, frequently will of its own motion dismiss a divorce proceeding when it becomes apparent that a case for divorce is not made out within the meaning of the statutes. It may dismiss the suit of its own motion . . . should come to the attention of the court, either before or during the hearing on the merits, that the parties hae become reconciled. ... The court may notice affirmative defenses which have not been specially pleaded, and where the evidence reveals the existence of a defense it may dismiss the action, or where it appears that there is collusion between the parties, or that neither is entitled to a divorce . . . .” (Emphasis added) In 27A C.J.S., § 135, Divorce, page 438, it is provided: “In order to authroize a decree of divorce there must be clear and satisfactory proof of the cause of action even where defendantfails to offer evidence in the divorce proceeding, or in proceedings in which the case is submitted on ex parte depositions . . .” (Emphasis supplied) The Arkansas Supreme Court, in articulating the same view, made the following observation in Napier v. Napier, 237 Ark. 159, 371 S.W. 2d 841: “As we have said so many times, the State is also a party to the marriage . . . and this is a contract that should no be dissolved capriciously.” In Kientz v. Kientz, 104 Ark. 381, 149 S.W. 86, the Arkansas Supreme Court stated: “. . . The marriage state can not be considered as one of convenience, but it is one which has been entered into ‘for better or for worse’ and must continue for life unless sundered for the grounds named in the statute justifying its dissolution, which must be proved by clear evidence.” (Emphasis added). In Sutherland v. Sutherland, 188 Ark. 955, 68 S.W. 2d 1022, the Court observed: “It should be distinctly kept in mind that marriage vows are solemnly assumed and should be sacredly kept. The interest of society demands that the bonds of wedlock should not be severed, except upon grounds prescribed by statute and established by testimony.” (Emphasis added) Even though this case is here on the issue involving the division of property rights, this Court is not precluded from recognizing the fact that the action should have been dismissed below for want of equity. It is settled law that an appeal from a chancery court decree is tried de novo\ and where it is shown that the relief prayed for should have not been granted, the appellate court will reverse and dismiss the action. McQueen v. McQueen, 140 S.W. 2d 1012. The record made by the husband to establish his grounds for divorce is before us as well as relevant testimony of the wife. Even if the record were incomplete, we could not indulge the presumption that the omitted portion of the record would sustain what appears to be an error, Reed v. Reed, 238 Ark. 840, 385 S.W. 2d 33 (1964); Southern Farmers Assn., Inc. v. Wyatt, 234 Ark. 649, 353 S.W. 2d 531 (1962). Moreover, it is plain that the trial court relied upon the testimony in this record in granting appellee a divorce. The majority concedes that the parties engaged in marital relations while the action was pending and, consequently, the action should have been dismissed, but avoids coming to grips with this issue by asserting that neither party raised the issue on appeal; and that while chancery cases are tried de novo on appellate review, such cases are not reversed on grounds not argued by the appellant. Scrutiny of applicable cases does not support the majority’s posture. When a chancery case is appealed to this Court, the review conducted by this Court opens the whole case as if the action had never been tried as to all issues made in the court below. Woodruff v. Core, 23 Ark. 341 (1861). The whole case is before the appellate tribunal and the appellate court passes upon the record as to the facts as well as to the law and this Court renders its decree based upon such record as if there had been no decision at the trial level. Arkansas Bankers’ Association v. Ligon, 174 Ark. 234, 295 S.W. 4 (1927); Grayson v. Bowie, 197 Ark. 128, 122 S.W. 2d 536 (1938); McCrite v. Hendrix College, 198 Ark. 1149, 133 S.W. 2d 31 (1939). In reaffirming this standard of review of chancery cases, the Arkansas Supreme Court, in Ferguson et al v. Green et al, 266 Ark. 556, 587 S.W. 2d 18 (1979), made the following observation: When the case reached this court on appeal, it was reviewed as all equity cases are and should be reviewed. Equity cases are tried de novo on appeal upon the record made in the chancery cour, and the rule that this court disposes of them and resolves the issues on that record is well established; the fact that the chancellor based his decision upon an erroneous conclusion does not preclude this court’s reviewing the entire case de novo. . . . An appeal in a chancery case opens the whole case for review. All of the issues raised in the court below are before the appellate court for decision and trial de novo on appeal in equity cases involves determination of fact questions as well as legal issues. . . . The appellate court reviews both law and fact and, acting as judges of both law and fact as if no decision had been made in the trial court, sifts the evidence to determine what the finding of the chancellor should have been and renders a decree upon the record made in the trial court. . . . The appellate court may always enter such judgment as the chancery court should have entered upon the undisputed facts in the record. . . . This Court, as an appellate tribunal concerned with the uniform application and administration of the laws in the lower courts, cannot sanction the granting of the divorce under the circumstances which are not only disturbing, but raise a serious due process of law question. This is particularly true since the trial court found that appellant did not have sufficient capacity to manage and preserve her property rights, on the one hand, but obviously, on the other hand, concluded she possessed the requisite capacity to participate in a legal proceeding that terminated a marriage relationship which the State of Arkansas has a direct interest in fostering when the complaining party has not demonstrated sufficient grounds. Accordingly, I respectfully dissent.  While the appellant filed her answer denying allegations, appellant, prior to the commencement of the trial, advised her attorney not to contest her husband’s divorce action. Consequently, the oaly issue, purportedly, left for the trial court’s determination was the division of the property acquired by the parties. Appellant seeks a review of the division of the property only.   As counsel admitted, during oral argument, Arkansas is not a no fault divorce state, consequently, a party desiring a divorce has the burden of proof, even in uncontested cases, to establish his grounds as required under the statutes.